DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
 	The Applicant disclosed in independent claim 1 a magnetic domain drawing apparatus, comprising: a magnetic plate moving module including a magnetic plate seating part configured to hold a magnetic plate seated thereon and a magnetic plate moving part configured to move the magnetic plate seating part; and at least one of magnetic domain deforming modules disposed to be spaced apart from the magnetic plate seating part at a predetermined distance and configured to deform a magnetic domain of the magnetic plate when the magnetic plate is seated on the magnetic plate seating part, wherein the at least one of magnetic domain deforming modules is configured to deform the magnetic domain of the magnetic plate by applying at least one of heat, a magnetic field and an external force to the magnetic plate, wherein the magnetic plate moving part comprises: a vertical moving part configured to fix the magnetic plate seating part and to move the magnetic plate seating part in a vertical direction, and wherein the vertical moving part comprises: a plate bracket coupled to the magnetic plate seating part; a vertical screw threadedly coupled to the plate bracket and configured to, when rotated, move the plate bracket in the vertical direction; a vertical movement guide disposed in the vertical direction through the plate bracket so as to be spaced apart from the vertical screw and configured to guide movement of the plate bracket2Application No.: 16/809,945Attorney Docket No.: 13150013US Response to Office Action of December 20, 2021during rotation of the vertical screw; and a vertical motor configured to rotate the vertical screw.



4.	U.S. Patent application publication number 2016/0223428 to Matsuo et al. disclosed a similar invention in Fig. 1. Unlike in the instant application, Matsuo et al. are silent about “wherein the magnetic plate moving part comprises: a vertical moving part configured to fix the magnetic plate seating part and to move the magnetic plate seating part in a vertical direction, and wherein the vertical moving part comprises: a plate bracket coupled to the magnetic plate seating part; a vertical screw threadedly coupled to the plate bracket and configured to, when rotated, move the plate bracket in the vertical direction; a vertical movement guide disposed in the vertical direction through the plate bracket so as to be spaced apart from the vertical screw and configured to guide movement of the plate bracket2Application No.: 16/809,945Attorney Docket No.: 13150013US Response to Office Action of December 20, 2021during rotation of the vertical screw; and a vertical motor configured to rotate the vertical screw”.
	Matsuo et al. are also silent about the same limitation in independent claims 10 and 11. 

5.	U.S. Patent application publication number 2010/0266961 to Kawamura et al. also disclosed a similar invention in Figs. 1 and 3. Unlike in the instant application, Kawamura et al. are silent about “wherein the vertical moving part comprises: a plate bracket coupled to the magnetic plate seating part; a vertical screw threadedly coupled to the plate bracket and configured to, when rotated, move the plate bracket in the vertical direction; a vertical movement guide disposed in the vertical direction through the plate bracket so as to be spaced apart from the vertical screw and configured to guide movement of the plate bracket2Application No.: 16/809,945Attorney Docket No.: 13150013US Response to Office Action of December 20, 2021during rotation of the vertical screw; and a vertical motor configured to rotate the vertical screw”.
	Kawamura et al. are also silent about the same limitation in independent claims 10 and 11.



7.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAOVI M. AMEH whose telephone number is (571)272-4578. The examiner can normally be reached M-F: 9:00 AM - 6:00 PM.
9.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
10.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MATTHEW LUU can be reached on (571)272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
11.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/YAOVI M AMEH/Primary Examiner, Art Unit 2853